UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1607


NATHAN E. WILSON,

                     Plaintiff - Appellant,

              v.

DALY SEVEN, INC., d/b/a The Holiday Inn, RDU,

                     Defendant - Appellee,

              and

HOLIDAY INN, RDU,

                     Defendant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:15-cv-00610-FL)


Submitted: October 18, 2018                                   Decided: October 22, 2018


Before GREGORY, Chief Judge, KEENAN, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nathan E. Wilson, Appellant Pro Se. Dena Beth Langley, BROOKS, PIERCE,
MCLENDON, HUMPHREY & LEONARD, LLP, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Nathan E. Wilson appeals the district court’s order dismissing his employment

discrimination complaint and a subsequent text order denying reconsideration. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Wilson v. Daly Seven, Inc., No. 5:15-cv-00610-FL (E.D.N.C.

Apr. 16, 2018 & Apr. 19, 2018). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            3